           Case 1:20-cr-00004-DAD-BAM Document 19 Filed 04/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           Case No. 1:20-cr-00004-DAD-BAM

12                  Plaintiff,                           ORDER DENYING DEFENDANT’S
                                                         MOTION FOR BAIL REVIEW
13           v.
                                                         (ECF Nos. 17, 18)
14   MARIO ALBERTO RANGEL,

15                  Defendant.

16

17          On April 20, 2020, Defendant Mario Alberto Rangel filed a motion for bail review

18 seeking to be released from custody. The United States of America (“the Government”) filed an

19 opposition to the motion on April 23, 2020. A hearing on Defendant’s motion was held on April
20 27, 2020. Defendant appeared in custody by video from the Fresno County Jail. Counsel

21 Douglas Foster appeared by video for Defendant. Counsel Justin Gilio appeared by video for the

22 Government. Having considered the moving papers and the arguments presented at the April 27,

23 2020 hearing the Court shall deny Defendant’s motion for bail review.

24          A bail hearing “may be reopened, before or after a determination by the judicial officer,

25 at any time before trial if the judicial officer finds that information exists that was not known to

26 the movant at the time of the hearing and that has a material bearing on the issue whether there
27 are conditions of release that will reasonably assure the appearance of such person as required

28 and the safety of any other person and the community.” 18 U.S.C. § 3142(f).


                                                     1
            Case 1:20-cr-00004-DAD-BAM Document 19 Filed 04/27/20 Page 2 of 2


 1          The Court finds that Defendant has not shown that new information exists that was not

 2 known at the time of the bail hearing.       None of the issues raised by Defendant are new

 3 information justifying reopening under section 3142(f). Therefore, the motion is denied on that

 4 basis. Alternatively, the Court finds that the conditions offered by Defendant do not reasonably

 5 address the danger to the community that would be posed by the release of Defendant on bail.

 6          For these reasons and the reasons stated on the record, Defendant’s proposed new

 7 conditions, along with the additional conditions, do not ensure the Defendant’s appearance or the

 8 safety of the community.      Therefore, Defendant’s motion for bail review and release on

 9 conditions is DENIED. The Defendant remains detained as a flight risk and danger to the

10 community.

11
     IT IS SO ORDERED.
12

13 Dated:     April 27, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
